EXHIBIT 10.10


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY.  HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
U.S. SECURITIES ACT.
 
10% SECURED CONVERTIBLE PROMISSORY NOTE
 
NEVADA GOLD HOLDINGS, INC.
(formerly Nano Holdings International, Inc.)
 
DUE December       , 2009
 


Original Issue Date: December ___, 2008
US$150,000



This Secured Convertible Promissory Note is one of a series of duly authorized
and issued secured convertible promissory notes of Nevada Gold Holdings, Inc.
(f/k/a Nano Holdings International, Inc.), a Nevada corporation (the “Company”),
designated its 10% Secured Convertible Promissory Notes due December ___, 2009
(the “Note”), issued to ______________________________ (together with its
permitted successors and assigns, the “Holder”) in accordance with exemptions
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), pursuant to a Securities Purchase Agreement, dated December ___, 2008
(the “Securities Purchase Agreement”) between the Company and the
Holder.  Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.
 
 
Article I.
 
Section 1.01                                Principal and Interest.  For value
received, the Company hereby promises to pay to the order of the Holder, in
lawful money of the United States of America and in immediately available funds
the principal sum of one hundred fifty thousand dollars ($150,000) on the
earliest of (i) December ___, 2009 (the “Maturity Date”), (ii) an Event of
Default (as defined in Section 3.01) or (iii) upon an event triggering
Redemption in accordance with (and as defined in) Section 1.02 herein.
 

 
 

--------------------------------------------------------------------------------

 

(a)             Except as otherwise provided for in Section 3.02 of this Note,
shall bear interest from the date hereof at the rate of ten percent (10%) per
annum until paid in full, payable on the Maturity Date.
 
(b)             On the Maturity Date, the entire unpaid principal amount and
accrued but unpaid interest shall be paid to the Holder, unless this Note is
redeemed earlier in accordance with Section 1.02 herein or converted in
accordance with Section 1.03 herein.
 
(c)             Except as otherwise set forth in this Note, the Company may not
prepay any portion of the principal amount of this Note without the prior
written consent of the Holder.
 
Section 1.02                                Redemption.  Upon the closing of any
financing, merger or acquisition, or any other business combination, excluding
the Merger, resulting in gross cash proceeds to the Company in excess of five
hundred thousand dollars ($500,000) (the “Financing”), the Company shall redeem
the Note in full (a “Redemption”); provided, however, that at the option of the
Holder, the Note may be converted in accordance with Section 1.03 herein.  In
the event of a Redemption, the Holder shall retain the right to receive the
Bridge Shares.
 
Section 1.03                                Optional Conversion.  Upon the
closing of the Financing, the Holder shall be entitled, at its option, to
convert all or any part of the principal amount of the Note into  shares (each,
a “Conversion Share”) of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), at a price (the “Conversion Price”) of $1.00 per
share.  No fraction of shares or scrip representing fractions of shares will be
issued on conversion, but the number of shares issuable shall be rounded to the
nearest whole share.  The number of Conversion Shares issuable upon a conversion
hereunder shall be determined by the quotient obtained by dividing (x) the
outstanding principal amount of this Note to be converted as set forth in the
applicable Conversion Notice by (y) the Conversion Price.  To convert this Note,
the Holder hereof shall deliver written notice thereof, substantially in the
form of Exhibit A to this Note, with appropriate insertions (the “Conversion
Notice”), to the Company at its address as set forth herein.  The date upon
which the conversion shall be effective (the “Conversion Date”) shall be deemed
to be the date set forth in the Conversion Notice.  Except as otherwise provided
herein, the Company shall not have the right to object to the conversion or the
calculation of the applicable conversion price, absent manifest error.  Any
conversion of any portion of the Note to Conversion Shares shall be deemed to be
a pre-payment of principal, without any penalty, and shall be credited against
any future payments of principal in the order that such payments become due and
payable. The Company shall afford the Holder the opportunity to become a party
to all agreements and instruments executed by the investors in the Financing,
including, but not limited to, a registration rights agreement (the
“Registration Rights Agreement”). The Registration Rights Agreement shall, among
other things, register the Conversion Shares under the Securities Act.  In the
event of an Optional Conversion, the Holder shall retain the right to receive
the Bridge Shares.


Section 1.04                                Reservation of Common Stock.  As set
forth in Section 4(e) of the Securities Purchase Agreement, the Company shall
reserve and keep available out of its authorized but unissued shares of Common
Stock, solely for the purpose of conversion of this Note and issuing the Bridge
Shares, that number of shares of Common Stock equal to the sum of (i) the number
of shares of Common Stock into which the Note is convertible based upon the
Conversion Price, plus (ii) the number of shares of Common Stock issuable to the
Holder upon the closing of the Financing.
 

 
2

--------------------------------------------------------------------------------

 

Section 1.05                                Absolute Obligation/Ranking.  Except
as expressly provided herein, no provision of this Note shall alter or impair
the obligation of the Company, which is absolute and unconditional, to pay the
principal of, and liquidated damages (if any) on, this Note at the time, place,
and rate, and in the coin or currency, herein prescribed.  This Note is a direct
debt obligation of the Company.  This Note ranks pari passu with all other Notes
now or hereinafter issued pursuant to the Securities Purchase Agreement.
 
Section 1.06                                Paying Agent and
Registrar.  Initially, the Company will act as paying agent and registrar.  The
Company may change any paying agent, registrar, or Company-registrar by giving
the Holder not less than ten (10) business days’ written notice of its election
to do so, specifying the name, address, telephone number and facsimile number of
the paying agent or registrar.  The Company may act in any such capacity.
 
Section 1.07                                Different Denominations.  This Note
is exchangeable for an equal aggregate principal amount of Notes of different
authorized denominations, as requested by the Holder surrendering the same.  No
service charge will be made for such registration of transfer or exchange.
 
Section 1.08                                Investment Representations. This
Note has been issued subject to certain investment representations of the
original Holder set forth in the Securities Purchase Agreement and may be
transferred or exchanged only in compliance with the Securities Purchase
Agreement and applicable federal and state securities laws and regulations.
 
Section 1.09                                Reliance on Note Register.  Prior to
due presentment to the Company for transfer or conversion of this Note, the
Company and any agent of the Company may treat the person in whose name this
Note is duly registered on the Note Register as the owner hereof for the purpose
of receiving payment as herein provided and for all other purposes, whether or
not this Note is overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.
 
Section 1.10                                In addition to the rights and
remedies given it by this Note, the Holder shall have all those rights and
remedies allowed by applicable laws.  The rights and remedies of the Holder are
cumulative and recourse to one or more right or remedy shall not constitute a
waiver of the others.
 
 
Article II.
 
Section 2.01                                Amendments and Waiver of
Default.  The Note may not be amended without the consent of the
Holder.  Notwithstanding the above, without the consent of the Holder, the Note
may be amended to cure any ambiguity, defect or inconsistency or to make any
change that does not adversely affect the rights of the Holder.
 
 
Article III.
 
Section 3.01                                Events of Default.  Each of the
following events shall constitute a default under this Note (each an “Event of
Default”):
 

 
3

--------------------------------------------------------------------------------

 

(a)             failure by the Company to pay principal or interest amount due
hereunder within five (5) days of the date such payment is due;
 
(b)             failure by the Company’s transfer agent to issue Common Stock to
the Holder within five (5) days of the Company’s receipt of the attached
Conversion Notice from Holder in accordance with the Securities Purchase
Agreement;
 
(c)             failure by the Company for five (5) days after notice to it to
comply with any of its other agreements in the Note;
 
(d)             the Company shall:  (1) make a general assignment for the
benefit of its creditors; (2) apply for or consent to the appointment of a
receiver, trustee, assignee, custodian, sequestrator, liquidator or similar
official for itself or any of its assets and properties; (3) commence a
voluntary case for relief as a debtor under the United States Bankruptcy Code;
(4) file with or otherwise submit to any governmental authority any petition,
answer or other document seeking:  (A) reorganization, (B) an arrangement with
creditors or (C) to take advantage of any other present or future applicable law
respecting bankruptcy, reorganization, insolvency, readjustment of debts, relief
of debtors, dissolution or liquidation; (5) file or otherwise submit any answer
or other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction;
 
(e)             any case, proceeding or other action shall be commenced against
the Company for the purpose of effecting, or an order, judgment or decree shall
be entered by any court of competent jurisdiction approving (in whole or in
part) anything specified in Section 3.01(d) hereof, or any receiver, trustee,
assignee, custodian, sequestrator, liquidator or other official shall be
appointed with respect to the Company, or shall be appointed to take or shall
otherwise acquire possession or control of all or a substantial part of the
assets and properties of the Company, and any of the foregoing shall continue
unstayed and in effect for any period of sixty (60) days;
 
(f)             default shall occur with respect to any indebtedness for
borrowed money of the Company or under any agreement under which such
indebtedness may be issued by the Company and such default shall continue for
more than the period of grace, if any, therein specified, if the aggregate
amount of such indebtedness for which such default shall have occurred exceeds
$25,000;
 
(g)             default shall occur with respect to any contractual obligation
of the Company under or pursuant to any contract, lease, or other agreement to
which the Company is a party and such default shall continue for more than the
period of grace, if any, therein specified, if the aggregate amount of the
Company’s contractual liability arising out of such default exceeds or is
reasonably estimated to exceed $25,000;
 
(h)             final judgment for the payment of money in excess of $25,000
shall be rendered against the Company and the same shall remain undischarged for
a period of 20 days during which execution shall not be effectively stayed;
 

 
4

--------------------------------------------------------------------------------

 

(i)             any event of default of the Company under any agreement, note,
mortgage, security agreement or other instrument evidencing or securing
indebtedness that ranks senior in priority to, or pari passu with, the
obligations under this Note and the Securities Purchase Agreement;
 
(j)             the Common Stock shall not be eligible for quotation on or
quoted for trading on the OTC Bulletin Board and shall not again be eligible for
and quoted for trading thereon within five (5) trading days;
 
(k)             any breach by the Company of any of its representations or
warranties under the Securities Purchase Agreement; or
 
(l)             any default, whether in whole or in part, shall occur in the due
observance or performance of any obligations or other covenants, terms or
provisions to be performed under this Note or the Securities Purchase Agreement
which is not cured by the Company within five (5) days after receipt of written
notice thereof.
 
Section 3.02                                If any Event of Default occurs, the
full principal amount of this Note, together with any other amounts owing in
respect thereof, to the date of acceleration shall become, at the Holder’s
election, immediately due and payable in cash.  Commencing five (5) days after
the occurrence of any Event of Default that results in the eventual acceleration
of this Note, interest on this Note shall begin to accrue at the rate of 15% per
annum, or such lower maximum amount of interest permitted to be charged under
applicable law.  All Notes for which the full amount hereunder shall have been
paid in accordance herewith shall promptly be surrendered to or as directed by
the Company.  The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such declaration may be rescinded and annulled by the Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
Note holder until such time, if any, as the full payment under this Section
shall have been received by it.  No such rescission or annulment shall affect
any subsequent Event of Default or impair any right consequent thereon.
 
 
Article IV.
 
Section 4.01                                Negative Covenants.  So long as this
Note shall remain in effect and until any outstanding principal and all fees and
all other expenses or amounts payable under this Note and the Securities
Purchase Agreement have been paid in full, unless all Holders shall otherwise
consent in writing, the Company shall not:
 
(a)             Senior or Pari Passu Indebtedness.  Incur, create, assume,
guaranty or permit to exist any indebtedness that ranks senior in priority to,
or pari passu with, the obligations under this Note and the Securities Purchase
Agreement, except for (i) indebtedness existing on the date hereof and set forth
in Schedule A attached hereto and only to the extent that such indebtedness
ranks senior in priority to or pari passu with the obligations under this Note
and the Securities Purchase Agreement on the Original Issue Date and (ii)
indebtedness created as a result of a subsequent financing if the gross proceeds
to the Company of such financing are equal to or greater than the aggregate
principal amount of the Notes and the Notes are repaid in full upon the closing
of such financing.
 

 
5

--------------------------------------------------------------------------------

 

(b)             Liens.  Create, incur, assume or permit to exist any lien on any
property or assets (including stock or other securities of the Company) now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:
 
(i)              liens on property or assets of the Company existing on the date
hereof and set forth in Schedule B attached hereto, provided that such liens
shall secure only those obligations which they secure on the date hereof;
 
(ii)              any lien created under this Note or the Securities Purchase
Agreement;
 
(iii)              any lien existing on any property or asset prior to the
acquisition thereof by the Company, provided that
 
1)              such lien is not created in contemplation of or in connection
with such acquisition and
 
2)              such lien does not apply to any other property or assets of the
Company;
 
(iv)              liens for taxes, assessments and governmental charges;
 
(v)              carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlord’s or other like liens arising in the ordinary course of
business and securing obligations that are not due and payable;
 
(vi)              pledges and deposits made in the ordinary course of business
in compliance, with workmen’s compensation, unemployment insurance and other
social security laws or regulations;
 
(vii)              deposits to secure the performance of bids, trade contracts
(other than for indebtedness), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(viii)              zoning restrictions, easements, licenses, covenants,
conditions, rights-of-way, restrictions on use of real property and other
similar encumbrances incurred in the ordinary course of business and minor
irregularities of title that, in the aggregate, are not substantial in amount
and do not materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of the Company;
 
(ix)              purchase money security interests in real property,
improvements thereto or equipment hereafter acquired (or, in the case of
improvements, constructed) by the Company, provided that
 
1)              such security interests secure indebtedness permitted by this
Note,
 

 
6

--------------------------------------------------------------------------------

 

2)              such security interests are incurred, and the indebtedness
secured thereby is created, within 90 days after such acquisition (or
construction),
 
3)              the indebtedness secured thereby does not exceed 85% of the
lesser of the cost or the fair market value of such real property, improvements
or equipment at the time of such acquisition (or construction) and
 
4)              such security interests do not apply to any other property or
assets of the Company;
 
(x)              liens arising out of judgments or awards (other than any
judgment that constitutes an Event of Default hereunder) in respect of which the
Company shall in good faith be prosecuting an appeal or proceedings for review
and in respect of which it shall have secured a subsisting stay of execution
pending such appeal or proceedings for review, provided the Company shall have
set aside on its books adequate reserves with respect to such judgment or award;
and
 
(xi)              deposits, liens or pledges to secure payments of workmen’s
compensation and other payments, public liability, unemployment and other
insurance, old-age pensions or other social security obligations, or the
performance of bids, tenders, leases, contracts (other than contracts for the
payment of money), public or statutory obligations, surety, stay or appeal
bonds, or other similar obligations arising in the ordinary course of business.
 
(c)             Dividends and Distributions.  In the case of the Company,
declare or pay, directly or indirectly, any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any shares of its capital
stock or directly or indirectly redeem, purchase, retire or otherwise acquire
for value any shares of any class of its capital stock or set aside any amount
for any such purpose.
 
(d)             Limitation on Certain Payments and Prepayments.
 
(i)              Pay in cash any amount in respect of any indebtedness or
preferred stock that may at the obligor’s option be paid in kind or in other
securities;
 
(ii)              Optionally prepay, repurchase or redeem or otherwise defease
or segregate funds with respect to any indebtedness of the Company, other than
for senior indebtedness existing on the date hereof and set forth in Schedule A
attached hereto, indebtedness under this Note or the Securities Purchase
Agreement.
 
 
Article V.
 
Section 5.01                                Re-issuance of Note.  If the Holder
elects to convert only a part of the Note upon the closing of the Financing,
then the Company shall reissue a new Note in the same form as this Note to
reflect the new principal amount and the Holder shall return the Note to the
Company for cancellation

 
7

--------------------------------------------------------------------------------

 

 
Article VI.
 
Section 6.01                                Anti-dilution.  Adjustment of
Conversion Price.  The Conversion Price shall be adjusted from time to time as
follows:
 
(a)             Adjustment of Conversion Price and Number of Shares upon
Issuance of Common Stock.  If at any time after the Original Issue Date, the
Company issues or sells, or is deemed to have issued or sold, any shares of
Common Stock  (including shares of common stock in the Financing) other than
upon issuance, exercise or conversion of the Other Securities (as defined
herein) for a consideration per share less than a price (the “Applicable Price”)
equal to the Conversion Price in effect immediately prior to such issuance or
sale, then immediately after such issue or sale the Conversion Price then in
effect shall be reduced to an amount equal to such consideration per share,
provided that in no event shall the Conversion Price be reduced below $0.001.
 
(b)             Effect on Conversion Price of Certain Events.  For purposes of
determining the adjusted Conversion Price under Section 6.01(a) above, the
following shall be applicable:
 
(i)              Issuance of Options.  If after the date hereof, the Company in
any manner grants any rights, warrants or options to subscribe for or purchase
Common Stock or convertible securities (“Options”), other than Other Securities,
and the lowest price per share for which one share of Common Stock is issuable
upon the exercise of any such Option or upon conversion or exchange of any
convertible securities issuable upon exercise of any such Option is less than
the Conversion Price then in effect, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 6.01(b)(i), the lowest price per share for which one
share of Common Stock is issuable upon exercise of such Options or upon
conversion or exchange of such convertible securities shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option or upon conversion or exchange of any
other convertible security other than this Note issuable upon exercise of such
Option.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such Common Stock or of such convertible securities upon the
exercise of such Options or upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities.
 
(ii)              Issuance of Convertible Securities.  If the Company in any
manner issues or sells any convertible securities after the Original Issue Date,
other than Other Securities, and the lowest price per share for which one share
of Common Stock is issuable upon the conversion or exchange thereof is less than
the Conversion Price then in effect, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the issuance or sale of such convertible securities for such price per
share.  For the purposes of this Section 6.01(b)(ii), the lowest price per share
for which one share of Common Stock is issuable upon such conversion or exchange
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company with respect to one share of Common Stock
upon the issuance or sale of the convertible security and upon conversion or
exchange of such convertible security.  No further adjustment of the Conversion
Price shall be made upon the actual issuance of such Common Stock upon
conversion or exchange of such convertible securities, and if any such issue or
sale of such convertible securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 6.01(b), no further adjustment of the
Conversion Price shall be made by reason of such issue or sale.
 

 
8

--------------------------------------------------------------------------------

 

(iii)              Change in Option Price or Rate of Conversion.  If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion or exchange of any convertible
securities, or the rate at which any convertible securities are convertible into
or exchangeable for Common Stock changes at any time, the Conversion Price in
effect at the time of such change shall be adjusted to the Conversion Price
which would have been in effect at such time had such Options or convertible
securities provided for such changed purchase price, additional consideration or
changed conversion rate, as the case may be, at the time initially granted,
issued or sold and the number of shares of Common Stock issuable upon conversion
of this Note shall be correspondingly readjusted.  For purposes of this Section
6.01(b)(iii), if the terms of any Option or convertible security that was
outstanding as of the Original Issue Date are changed in the manner described in
the immediately preceding sentence, then such Option or convertible security and
the Common Stock deemed issuable upon exercise, conversion or exchange thereof
shall be deemed to have been issued as of the date of such change.  No
adjustment pursuant to this Section 6.01(b) shall be made if such adjustment
would result in an increase of the Conversion Price then in effect.
 
(c)             Effect on Conversion Price of Certain Events.  For purposes of
determining the adjusted Conversion Price under Sections 6.01(a) and 6.01(b),
the following shall be applicable:
 
(i)              Calculation of Consideration Received.  If any Common Stock,
Options or convertible securities are issued or sold or deemed to have been
issued or sold for cash, the consideration received therefore will be deemed to
be the net amount received by the Company therefore.  If any Common Stock,
Options or convertible securities are issued or sold for a consideration other
than cash, the amount of such consideration received by the Company will be the
fair value of such consideration, except where such consideration consists of
marketable securities, in which case the amount of consideration received by the
Company will be the market price of such securities on the date of receipt of
such securities (measured by the closing sale price of such securities on the
Over-the-Counter Bulletin Board or its principal trading market).  If any Common
Stock, Options or convertible securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefore will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or convertible
securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the holders of
the principal amount of the Notes then outstanding.  If such parties are unable
to reach agreement within ten (10) days after the occurrence of an event
requiring valuation (the “Valuation Event”), the fair value of such
consideration will be determined within five (5) Business Days after the
tenth (10th) day following the Valuation Event by an independent, reputable
appraiser jointly selected by the Company and the holders of the principal
amount of the Notes then outstanding.  The determination of such appraiser shall
be final and binding upon all parties and the fees and expenses of such
appraiser shall be borne by the Company.
 

 
9

--------------------------------------------------------------------------------

 

(ii)              Integrated Transactions.  In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction in which no specific consideration is
allocated to such Options by the parties thereto, the Options will be deemed to
have been issued for a consideration of $0.001.
 
(iii)              Treasury Shares.  The number of shares of Common Stock
outstanding at any given time does not include shares owned or held by or for
the account of the Company, and the disposition of any shares so owned or held
will be considered an issue or sale of Common Stock.
 
(iv)              Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (1) to receive a dividend or
other distribution payable in Common Stock, Options or in convertible securities
or (2) to subscribe for or purchase Common Stock, Options or convertible
securities, then such record date will be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.
 
(d)             Adjustment of Conversion Price upon Subdivision or Combination
of Common Stock.  If the Company at any time after the date of issuance of this
Note subdivides (by any stock split, stock dividend, recapitalization or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price or Future Price in effect
immediately prior to such subdivision will be proportionately reduced.  If the
Company at any time after the date of issuance of this Note combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price or Future Price in effect immediately prior to such combination
will be proportionately increased.  Any adjustment under this Section 6.01(d)
shall become effective at the close of business on the date the subdivision or
combination becomes effective.
 
(e)             Distribution of Assets.  If the Company shall declare or make
any dividend or other distribution of its assets (or rights to acquire its
assets) to holders of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Note, then, in each such
case the Conversion Price in effect immediately prior to the close of business
on the record date fixed for the determination of holders of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Conversion Price by a fraction of which (A) the numerator shall be the closing
bid price of the Common Stock on the trading day immediately preceding such
record date minus the value of the Distribution (as determined in good faith by
the Company’s Board of Directors) applicable to one share of Common Stock, and
(B) the denominator shall be the closing bid price of the Common Stock on the
trading day immediately preceding such record date.
 
(f)             Certain Events.  If any event occurs of the type contemplated by
the provisions of this Section 6.01 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features but excluding
the Recapitalization, as such term is defined in the Securities Purchase
Agreement), then the Company’s Board of Directors will make an appropriate
adjustment in the Conversion Price so as to protect the rights of the holders of
the Note; provided, except as set forth in Section 6.01(d), that no such
adjustment pursuant to this Section 6.01(f) will increase the Conversion Price
as otherwise determined pursuant to this Section 6.01.
 

 
10

--------------------------------------------------------------------------------

 

(i)              Notices.
 
1)              Immediately upon any adjustment of the Conversion Price, the
Company will give written notice thereof to the holder of this Note, setting
forth in reasonable detail, and certifying, the calculation of such adjustment.
 
2)              The Company will give written notice to the holder of this Note
at least ten (10) days prior to the date on which the Company closes its books
or takes a record (A) with respect to any dividend or distribution upon the
Common Stock, (B) with respect to any pro rata subscription offer to holders of
Common Stock or (C) for determining rights to vote with respect to any
dissolution or liquidation, provided that such information shall be made known
to the public prior to or in conjunction with such notice being provided to such
holder.
 
(ii)              Definitions.
 
1.1  “Other Securities” means (i) those options and warrants of the Company
issued prior to, and outstanding on, the Original Issue Date, (ii) the shares of
Common Stock issuable on exercise of such options and warrants, provided such
options and warrants are not amended after the Original Issue Date, and
(iii) the shares of Common Stock issuable upon conversion of this Note.
 
(g)             Nothing in this Section 6.01 shall be deemed to authorize the
issuance of any securities by the Company in violation of Section 6.02
 
Article VII


Section 7.01                                Notice.  Notices regarding this Note
shall be sent to the parties at the following addresses, unless a party notifies
the other parties, in writing, of a change of address:
 
If to the Company, to:
Nevada Gold Holdings, Inc.
     
Attention:
 
Telephone:
   
With a copy to:
Gottbetter & Partners, LLP
 
488 Madison Avenue, 12th Floor
 
New York, New York 10022
 
Attention:  Adam S. Gottbetter, Esq.
 
Telephone:  212-400-6900
 
Facsimile:  212-400-6901
   
If to the Holder:
At the address set forth in the Securities Purchase Agreement




 
11

--------------------------------------------------------------------------------

 



Section 7.02                                Governing Law.  All questions
concerning the construction, validity, enforcement and interpretation of this
Note shall be governed by and construed and enforced in accordance with the
internal laws of the State of New York, without regard to the principles of
conflicts of law thereof.  Each party agrees that all legal proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by any of the Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced in the state and federal courts sitting
in the City of New York, Borough of Manhattan (the “New York Courts”).  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, or such New York Courts are improper or inconvenient venue for
such proceeding.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Note and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby.  If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorney’s fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
Section 7.03                                Severability.  The invalidity of any
of the provisions of this Note shall not invalidate or otherwise affect any of
the other provisions of this Note, which shall remain in full force and effect.
 
Section 7.04                                Entire Agreement and
Amendments.  This Note, together with the Securities Purchase Agreement,
represents the entire agreement between the parties hereto with respect to the
subject matter hereof and there are no representations, warranties or
commitments, except as set forth herein.  This Note may be amended only by an
instrument in writing executed by the parties hereto.
 


[Remainder of Page Intentionally Left Blank]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, with the intent to be legally bound hereby, the Company as
executed this Note as of the date first written above.
 

 
Nevada Gold Holdings, Inc.
         
By:                    
 
Name:
 
Title:
       

[SIGNATURE PAGE TO SECURED CONVERTIBLE PROMISSORY NOTE]

 
13

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert the Note)
 
TO:
 



The undersigned hereby irrevocably elects to convert $            of the
principal amount of the above Note into Shares of Common Stock of Nevada Gold
Holdings, Inc., according to the conditions stated therein, as of the Conversion
Date written below.

   
Conversion Date:
     
Applicable Conversion Price:
     
Signature:
     
Name:
     
Address:
     
Amount to be converted:
$                                                                                     
   
Amount of Note unconverted:
$                                                                                     
   
Conversion Price per Conversion Share:
$                                                                                     
   
Number of shares of Common Stock and Warrants to be issued including as payment
of interest, if applicable:
     
Please issue the shares of Common Stock and Warrants in the following name and
to the following address:
     
Issue to the following account of the Holder:
     
Authorized Signature:
     
Name:
     
Title:
     
Phone Number:
     
Broker DTC Participant Code:
     
Account Number:
 




 
14

--------------------------------------------------------------------------------

 

SCHEDULE A


SENIOR AND PARI PASSU INDEBTEDNESS






None.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B


LIENS




None.

 
 

--------------------------------------------------------------------------------

 
